Exhibit 10.2

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is made as of June 9, 2014 by and
between Scientific Games Corporation, a Delaware corporation (the “Company”),
and David L. Kennedy (“Executive”).

 

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of December 5, 2013 (the “Prior Employment Agreement”), which
Prior Employment Agreement is hereby terminated and superseded by this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties hereto agree as follows.

 

1.                   Employment; Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with and subject to the terms and conditions set forth in this
Agreement.  This term of employment of Executive under this Agreement (the
“Term”) shall be the period commencing on June 9, 2014 (the “Effective Date”)
and ending on December 31, 2015, as may be extended in accordance with this
Section 1 and subject to earlier termination in accordance with Section 4;
provided that the Company shall be entitled to elect to cause the Term to expire
on December 31, 2014 by giving written notice to Executive prior to the date
which is sixty (60) days prior to December 31, 2014.  The Term shall be extended
automatically without further action by either party by one (1) additional year
(added to the end of the Term), and then on each succeeding annual anniversary
thereafter, unless either party shall have given written notice to the other
party prior to the date which is sixty (60) days prior to the date upon which
such extension would otherwise have become effective electing not to further
extend the Term, in which case Executive’s employment shall terminate on the
date upon which such extension would otherwise have become effective, unless
earlier terminated in accordance with Section 4.

 

2.                   Position and Duties.  During the Term, subject to annual
nomination by the Board of Directors of the Company (the “Board”) and election
by the Company’s stockholders, Executive will serve as Vice Chairman of the
Board and as an officer or director of any subsidiary or affiliate of the
Company if elected to any such position by the stockholders or by the board of
directors of any such subsidiary or affiliate, as the case may be.  In such
capacities, Executive shall advise and assist in the oversight and management of
the strategic initiatives and operational and financial performance of the
Company and perform such duties and have such responsibilities as are normally
associated with such positions, and as otherwise may be assigned to Executive
from time to time by or upon the authority of the Board.  Unless otherwise
determined by the Board, Executive will report to the Board.  Executive’s
functions, duties and responsibilities are subject to reasonable changes as the
Company may in good faith determine from time to time.  Executive hereby agrees
to accept such employment and to serve the Company and its subsidiaries and
affiliates to the best of Executive’s ability in such capacities, devoting all
of Executive’s business time to such employment; provided, however, that
Executive shall be entitled to devote reasonable time to serve on the boards of
directors of Revlon Inc. and Revlon Consumer Products Corp., each in a manner
that does not materially conflict or unreasonably interfere with his
responsibilities hereunder.

 

3.                   Compensation.

 

(a)                                 Base Salary.  During the Term, Executive
will receive a base salary of one million two hundred thousand U.S. dollars
(US$1,200,000) per annum (pro-rated for any partial year), payable in accordance
with the Company’s regular payroll practices and subject to such deductions or

 

1

--------------------------------------------------------------------------------


 

amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive.  In the event that the Company, in its sole
discretion, from time to time determines to increase Executive’s base salary,
such increased amount shall, from and after the effective date of such increase,
constitute the “base salary” of Executive for purposes of this Agreement.

 

(b)                                 Incentive Compensation.  Executive shall
have the opportunity annually to earn incentive compensation (“Incentive
Compensation”) in amounts determined by the Compensation Committee of the Board
(the “Compensation Committee”) in its sole discretion in accordance with the
applicable incentive compensation plan of the Company as in effect from time to
time (the “Incentive Compensation Plan”).  Under such Incentive Compensation
Plan, Executive shall have the opportunity annually to earn up to 100% of
Executive’s base salary as Incentive Compensation at “target opportunity”
(“Target Bonus”) and up to 200% of Executive’s base salary as Incentive
Compensation at “maximum opportunity” on the terms and subject to the conditions
of such Incentive Compensation Plan (any such Incentive Compensation to be
subject to such deductions or amounts to be withheld as required by applicable
law and regulations or as may be agreed to by Executive).  For purposes of
calculating any Incentive Compensation that may be payable to Executive in
respect of the 2014 performance period, (i) a fraction (the numerator of which
is the number of days during 2014 that elapsed prior to the Effective Date and
the denominator of which is 365) of any such Incentive Compensation shall be
based on a salary of $1,500,000 and (ii) a fraction (the numerator of which is
the number of days during 2014 on and after the Effective Date and the
denominator of which is 365) of any such Incentive Compensation shall be based
on a salary of $1,200,000.  Executive shall not be entitled to any equity
incentive compensation in respect of 2014 or thereafter.

 

(c)                                  Expense Reimbursement.  Subject to
Section 3(e), the Company shall reimburse Executive for all reasonable and
necessary travel, business entertainment and other business expenses incurred by
Executive in connection with the performance of Executive’s duties under this
Agreement, on a timely basis upon timely submission by Executive of vouchers
therefor in accordance with the Company’s standard policies and procedures.

 

(d)                                 Health and Welfare Benefits.  Executive
shall be entitled to participate, without discrimination or duplication, in any
and all medical insurance, group health, disability, life insurance, accidental
death and dismemberment insurance, 401(k) or other retirement, deferred
compensation, stock ownership and such other plans and programs which are made
generally available by the Company to senior executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program.  Executive shall be entitled to paid vacation, holidays
and any other time off in accordance with the Company’s policies in effect from
time to time.

 

(e)                                  Taxes and Internal Revenue Code 409A. 
Payment of all compensation and benefits to Executive under this Agreement shall
be subject to all legally required and customary withholdings.  The Company
makes no representations or warranties and shall have no responsibility
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations (“Section 409A”).  Section 409A governs plans and
arrangements that provide “nonqualified deferred compensation” (as defined under
the Code) which may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements.  The
Company reserves the right to pay compensation and provide benefits under this
Agreement (including under Section 3 and Section 4) in amounts, at times and in
a manner that minimizes taxes, interest or penalties as a result of
Section 409A.  In addition, in the event any benefits or amounts paid to
Executive hereunder are deemed to be subject to Section 409A, Executive consents
to the Company adopting such conforming amendments as the

 

2

--------------------------------------------------------------------------------


 

Company deems necessary, in its reasonable discretion, to comply with
Section 409A (including delaying payment until six (6) months following
termination of employment).  To the extent any payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits may be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payments or other benefits shall
be restructured, to the extent permissible under Section 409A, in a manner
determined by the Company that does not cause such an accelerated or additional
tax.  To the extent any reimbursements or in-kind benefits due to Executive
under this Agreement constitute deferred compensation under Section 409A, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.

 

4.                                      Termination of Employment.  Executive’s
employment may be terminated at any time prior to the end of the Term under the
terms described in this Section 4, and the Term shall automatically terminate
upon any termination of Executive’s employment.  For purposes of clarification,
except as provided in Section 5.6, all stock options, restricted stock units and
other equity-based awards will be governed by the terms of the plans, grant
agreements and programs under which such options, restricted stock units or
other awards were granted on any termination of the Term and Executive’s
employment with the Company.

 

(a)                                 Termination by Executive for Other than Good
Reason.  Executive may terminate Executive’s employment hereunder for any reason
or no reason upon 60 days’ prior written notice to the Company referring to this
Section 4(a); provided, however, that a termination by Executive for “Good
Reason” (as defined below) shall not constitute a termination by Executive for
other than Good Reason pursuant to this Section 4(a).  In the event Executive
terminates Executive’s employment for other than Good Reason, Executive shall be
entitled only to the following compensation and benefits (the payments set forth
in Sections 4(a)(i) — 4(a)(iii), collectively, the “Standard Termination
Payments”):

 

(i)                           any accrued but unpaid base salary for services
rendered by Executive to the date of such termination, payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive;

 

(ii)                        any vested non-forfeitable amounts owing or accrued
at the date of such termination under benefit plans, programs and arrangements
set forth or referred to in Section 3(d) in which Executive participated during
the Term (which will be paid under the terms and conditions of such plans,
programs, and arrangements (and agreements and documents thereunder)); and

 

(iii)                     reasonable business expenses and disbursements
incurred by Executive prior to such termination will be reimbursed in accordance
with Section 3(c).

 

(b)                                 Other Termination Events.  The Company may
terminate Executive’s employment at any time with or without Cause, for any
reason or no reason, and Executive may terminate Executive’s employment for Good
Reason (as defined below).  In either such event or in the event Executive dies
during the Term or Executive’s employment is terminated at the end of the
scheduled Term, Executive (or in the case of Executive’s death, the last
beneficiary designated by Executive by written notice to the Company (or, in the
absence of such designation, Executive’s estate)) shall not be entitled to
receive any compensation or benefits under this Agreement except for the
Standard Termination Payments; provided, however, that, in the event (i) the
Company terminates Executive’s employment at any time without Cause (including
in the event Executive is not nominated as a director by

 

3

--------------------------------------------------------------------------------


 

the Board at the time of annual director nominations or is not elected by the
Company’s stockholders at the annual meeting of stockholders), (ii) Executive
terminates Executive’s employment for Good Reason or (iii) Executive’s
employment is terminated at the end of the scheduled Term as a result of
delivery of a notice of non-renewal by the Company (including, for the avoidance
of doubt, in the event the Company exercises its right pursuant to the proviso
in Section 1 to cause the expiration of the Term to occur on December 31, 2014),
subject to Section 5.6, any unvested restricted stock units comprising the
sign-on award granted to Executive on December 5, 2013 held by Executive
immediately prior to such termination will become fully vested, and, in all
other respects, all stock options and restricted stock units held by Executive
shall be governed by the plans and programs and the agreements and other
documents pursuant to which the awards were granted; provided, however, if
necessary to comply with Section 409A, settlement of any such equity-based
awards shall be made on the date that is six (6) months plus one (1) day
following such termination.

 

For purposes of this Agreement:  (A) “Cause” shall mean: (1) gross neglect by
Executive of Executive’s duties hereunder; (2) Executive’s indictment for or
conviction of a felony, or any non-felony crime or offense involving the
property of the Company or any of its subsidiaries or affiliates or evidencing
moral turpitude; (3) willful misconduct by Executive in connection with the
performance of Executive’s duties hereunder; (4) intentional breach by Executive
of any material provision of this Agreement; (5) material violation by Executive
of a material provision of the Company’s Code of Business Conduct; or (6) any
other willful or grossly negligent conduct of Executive that would make the
continued employment of Executive by the Company materially prejudicial to the
best interests of the Company; and (B) “Good Reason” shall mean that, without
Executive’s prior written consent, any of the following shall have occurred: 
(1) a material adverse change to Executive’s positions, titles, offices, or
duties following the Effective Date from those set forth in Section 2, except,
in such case, in connection with the termination of Executive’s employment for
Cause or due to Total Disability (as defined in the Prior Employment Agreement),
death or expiration of the Term; (2) a material decrease in base salary; or
(3) any other material failure by the Company to perform any material obligation
under, or material breach by the Company of any material provision of, this
Agreement; provided, however, that a termination by Executive for Good Reason
under any of clauses (1) through (3) of this clause (B) shall not be considered
effective unless Executive shall have provided the Company with written notice
of the specific reasons for such termination within thirty (30) days after he
has knowledge of the event or circumstance constituting Good Reason and the
Company shall have failed to cure the event or condition allegedly constituting
Good Reason within thirty (30) days after such notice has been given to the
Company and Executive actually terminates his employment within one (1) year
following the initial occurrence of the event giving rise to Good Reason.

 

(c)                                  Timing of Certain Payments under
Section 4.  For purposes of Section 409A, references herein to the Executive’s
“termination of employment” shall refer to Executive’s separation of services
with the Company within the meaning of Treas. Reg. Section 1.409A-1(h).  If at
the time of Executive’s separation of service with the Company other than as a
result of Executive’s death, (i) Executive is a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code), (ii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iv) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, such payments may
be made as follows: (i) no payments for a six-month period following the date of
Executive’s separation of service with the Company; (ii) an amount equal to the
aggregate sum that would have been otherwise payable during the initial
six-month period paid in a lump sum on the first payroll date following six
(6) months following the date of Executive’s separation of service with the
Company (subject to such deductions or amounts to be withheld as required by
applicable law and regulations); and (iii) during the period beginning six
(6) months following Executive’s separation of service with the Company through
the remainder of the applicable period, payment of the remaining amount due in
equal installments in

 

4

--------------------------------------------------------------------------------


 

accordance with the Company’s standard payroll practices (subject to such
deductions or amounts to be withheld as required by applicable law and
regulations).

 

(d)                                 Set-Off.  To the fullest extent permitted by
law and provided an acceleration of income or the imposition of an additional
tax under Section 409A would not result, any amounts otherwise due to Executive
hereunder (including any payments pursuant to this Section 4) shall be subject
to set-off with respect to any amounts Executive otherwise owes the Company or
any subsidiary or affiliate thereof.

 

(e)                                  No Other Benefits or Compensation.  Except
as may be specifically provided under this Agreement, under any other effective
written agreement between Executive and the Company, or under the terms of any
plan or policy applicable to Executive, Executive shall have no right to receive
any other compensation from the Company or any subsidiary or affiliate thereof,
or to participate in any other plan, arrangement or benefit provided by the
Company or any subsidiary or affiliate thereof, with respect to any future
period after such termination or resignation.  This Agreement supersedes the
Prior Employment Agreement in all respects, which is hereby terminated. 
Notwithstanding anything contained to the contrary in this Agreement, in the
Prior Employment Agreement or otherwise, Executive acknowledges and agrees that
(i) the modification of his title and responsibilities as contemplated hereby
constitutes his waiver and release of any claim that such modification or any
other amendments set forth herein constitute “Good Reason” (as defined in
Section 4(e) of the Prior Employment Agreement), (ii) he has received all
salary, consulting, incentive compensation, severance or similar payments,
equity-based awards and other compensation and benefits to which he may have
been entitled to from the Company or any of its subsidiaries or affiliates as of
the Effective Date (including any payments and benefits under the Prior
Employment Agreement), and (iii) he is entitled to no other compensation or
benefits from the Company or any of its subsidiaries or affiliates of any kind
or nature whatsoever in respect of periods on or prior to the Effective Date of
this Agreement (including under the Prior Employment Agreement).  Executive
acknowledges and agrees that he shall not receive any fees or other compensation
(including equity compensation) for Board service.

 

(f)                                   Release of Employment Claims; Compliance
with Section 5.  Executive agrees, as a condition to receipt of any termination
payments and benefits provided for in this Section 4 (other than the Standard
Termination Payments), that Executive will execute a general release agreement,
in a form reasonably satisfactory to the Company, releasing any and all claims
arising out of Executive’s employment and the termination of such employment. 
The Company shall provide Executive with the proposed form of general release
agreement referred to in the immediately preceding sentence no later than two
(2) days following the date of termination.  Executive shall thereupon have 21
days to consider such general release agreement and, if he executes such general
release agreement, shall have seven (7) days after execution of such general
release agreement to revoke such general release agreement.  Absent such
revocation, such general release agreement shall become binding on Executive. 
If Executive does not revoke such general release agreement, payments contingent
on such general release agreement that constitute deferred compensation under
Section 409A (if any) shall be paid on the later of 60th day after the date of
termination or the date such payments are otherwise scheduled to be paid
pursuant to this Agreement.  The Company’s obligation to make any termination
payments and benefits provided for in this Section 4 (other than the Standard
Termination Payments) shall immediately cease if Executive willfully and
materially breaches Section 5.1, 5.2 , 5.3, 5.4, or 5.8.

 

5.                                      Noncompetition; Non-solicitation;
Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

5

--------------------------------------------------------------------------------


 

(a)                                 Executive acknowledges the highly
competitive nature of the Company’s business and that access to the Company’s
confidential records and proprietary information renders Executive special and
unique within the Company’s industries.  In consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4), Executive agrees that during the Term (including any
extensions thereof) and during the Covered Time (as defined in Section 5.1(e)),
Executive, alone or with others, will not, directly or indirectly, engage (as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business.  For purposes of this
Section 5, “Competing Business” shall mean any business or operations
(i) (A) involving the design, development, manufacture, production, sale, lease,
license, provision, operation or management (as the case may be) of (1) instant
lottery tickets or games or any related marketing, warehouse, distribution,
category management or other services or programs; (2) lottery-related terminals
or vending machines (whether clerk-operated, self-service or otherwise),
(3) gaming machines, terminals or devices (including video or reel spinning slot
machines, video poker machines, video lottery terminals and fixed odds betting
terminals), (4) lottery, video gaming (including server-based gaming), sports
betting or other wagering or gaming systems (including control and monitoring
systems, local or wide-area progressive systems and redemption systems);
(5) lottery- or gaming-related proprietary or licensed content (including
themes, entertainment and brands), platforms, websites and loyalty and customer
relationship management programs (including any of the foregoing relating to
online play, social gaming or interactive (including internet and mobile)
lottery or gaming); (6) prepaid cellular or other phone cards; or (7) ancillary
products (including equipment, hardware, software, marketing materials, chairs
and signage) or services (including field service, maintenance and support)
related to any of the foregoing under sub-clauses (1) through (6) above; or
(B) in which the Company is then or was within the previous 12 months engaged,
or in which the Company, to Executive’s knowledge, contemplates to engage in
during the Term or the Covered Time, (ii) in which Executive was engaged or
involved (whether in an executive or supervisory capacity or otherwise) on
behalf of the Company or with respect to which Executive has obtained
proprietary or confidential information; and (iii) which were conducted anywhere
in the United States or in any other geographic area in which such business was
conducted or contemplated to be conducted by the Company.

 

(b)                                 In further consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4), Executive agrees that, during the Term (including any
extensions thereof) and during the Covered Time, Executive shall not, directly
or indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.

 

(c)                                  During the Term (including any extensions
thereof) and during the Covered Time, Executive agrees that upon the earlier of
Executive’s (i) negotiating with any Competitor (as defined below) concerning
the possible employment of Executive by the Competitor, (ii) responding to
(other than for the purpose of declining) an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, (A) Executive will
provide copies of Section 5 of this Agreement to the Competitor, and (B) in the
case of any circumstance described in (iii) above occurring during the Covered
Time, and in the case of any circumstance described in (i) or (ii) above
occurring during the Term or during the Covered Time, Executive will promptly
provide notice to the Company of such circumstances.  Executive further agrees
that the Company may provide notice to a Competitor of Executive’s obligations
under this Agreement.  For purposes of this Agreement, “Competitor” shall mean
any person or entity (other than

 

6

--------------------------------------------------------------------------------


 

the Company, its subsidiaries or affiliates) that engages, directly or
indirectly, in the United States in any Competing Business.

 

(d)                                 Executive understands that the restrictions
in this Section 5.1 may limit Executive’s ability to earn a livelihood in a
business similar to the business of the Company but nevertheless agrees and
acknowledges that the consideration provided under this Agreement (including
Sections 3 and 4) is sufficient to justify such restrictions. In consideration
thereof and in light of Executive’s education, skills and abilities, Executive
agrees that Executive will not assert in any forum that such restrictions
prevent Executive from earning a living or otherwise should be held void or
unenforceable.

 

(e)                                  For purposes of this Section 5.1, “Covered
Time” shall mean the period beginning on the date of termination of Executive’s
employment (the “Date of Termination”) and ending twenty-four (24) months after
the Date of Termination.

 

5.2                               Proprietary Information; Inventions.

 

(a)                                 Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive necessarily will
have (and during any employment by, or affiliation with, the Company prior to
the Term has had) access to and make use of proprietary information and
confidential records of the Company.  Executive covenants that Executive shall
not during the Term or at any time thereafter, directly or indirectly, use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose to any person or entity, any such
proprietary information, unless and to the extent such disclosure has been
authorized in writing by the Company or is otherwise required by law.  The term
“proprietary information” means:  (i) the software products, programs,
applications, and processes utilized by the Company; (ii) the name and/or
address of any customer or vendor of the Company or any information concerning
the transactions or relations of any customer or vendor of the Company with the
Company; (iii) any information concerning any product, technology, or procedure
employed by the Company but not generally known to its customers or vendors or
competitors, or under development by or being tested by the Company but not at
the time offered generally to customers or vendors; (iv) any information
relating to the Company’s computer software, computer systems, pricing or
marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans; (v) any
information identified as confidential or proprietary in any line of business
engaged in by the Company; (vi) any information that, to Executive’s actual
knowledge, the Company ordinarily maintains as confidential or proprietary;
(vii) any business plans, budgets, advertising or marketing plans; (viii) any
information contained in any of the Company’s written or oral policies and
procedures or manuals; (ix) any information belonging to customers, vendors or
any other person or entity which the Company, to Executive’s actual knowledge,
has agreed to hold in confidence; and (x) all written, graphic, electronic data
and other material containing any of the foregoing.  Executive acknowledges that
information that is not novel or copyrighted or patented may nonetheless be
proprietary information.  The term “proprietary information” shall not include
information generally known or available to the public or information that
becomes available to Executive on an unrestricted, non-confidential basis from a
source other than the Company or any of its directors, officers, employees,
agents or other representatives (without breach of any obligation of
confidentiality of which Executive has knowledge, after reasonable inquiry, at
the time of the relevant disclosure by Executive).  Notwithstanding the
foregoing and Section 5.3, Executive may disclose or use proprietary information
or confidential records solely to the extent (A) such disclosure or use may be
required or appropriate in the performance of his duties as a director or
employee of the Company, (B) required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information (provided

 

7

--------------------------------------------------------------------------------


 

that in such case Executive shall first give the Company prompt written notice
of any such legal requirement, disclose no more information than is so required
and cooperate fully with all efforts by the Company to obtain a protective order
or similar confidentiality treatment for such information), (C) such information
or records becomes generally known to the public without his violation of this
Agreement, or (D) disclosed to Executive’s spouse, attorney and/or his personal
tax and financial advisors to the extent reasonably necessary to advance
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any proprietary
information or confidential records by an Exempt Person shall be deemed to be a
breach of this Section 5.2 or Section 5.3 by Executive.

 

(b)                                 Executive agrees that all processes,
technologies and inventions (collectively, “Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,
conceived, developed, invented or made by Executive during the Term (and during
any employment by, or affiliation with, the Company prior to the Term) shall
belong to the Company, provided that such Inventions grew out of Executive’s
work with the Company or any of its subsidiaries or affiliates, are related in
any manner to the business (commercial or experimental) of the Company or any of
its subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials.  Executive shall
further:  (i) promptly disclose such Inventions to the Company; (ii) assign to
the Company, without additional compensation, all patent and other rights to
such Inventions for the United States and foreign countries; (iii) sign all
papers necessary to carry out the foregoing; and (iv) give testimony in support
of Executive’s inventorship.  If any Invention is described in a patent
application or is disclosed to third parties, directly or indirectly, by
Executive within two (2) years after the termination of Executive’s employment
with the Company, it is to be presumed that the Invention was conceived or made
during the Term.  Executive agrees that Executive will not assert any rights to
any Invention as having been made or acquired by Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed in Exhibit A to this
Agreement.

 

5.3                               Confidentiality and Surrender of Records.
 Executive shall not, during the Term or at any time thereafter (irrespective of
the circumstances under which Executive’s employment by the Company terminates),
except to the extent required by law, directly or indirectly publish, make known
or in any fashion disclose any confidential records to, or permit any inspection
or copying of confidential records by, any person or entity other than in the
course of such person’s or entity’s employment or retention by the Company, nor
shall Executive retain, and will deliver promptly to the Company, any of the
same following termination of Executive’s employment hereunder for any reason or
upon request by the Company.  For purposes hereof, “confidential records” means
those portions of correspondence, memoranda, files, manuals, books, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment of any kind in Executive’s possession or under Executive’s
control or accessible to Executive which contain any proprietary information. 
All confidential records shall be and remain the sole property of the Company
during the Term and thereafter.

 

5.4                               Non-disparagement.  Executive shall not,
during the Term and thereafter, disparage in any material respect the Company,
any affiliate of the Company, any of their respective businesses, any of their
respective officers, directors or employees, or the reputation of any of the
foregoing persons or entities.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive from making truthful statements that are
required by applicable law, regulation or legal process.

 

5.5                               No Other Obligations.  Executive represents
that Executive is not precluded or limited in Executive’s ability to undertake
or perform the duties described herein by any contract, agreement or restrictive
covenant.  Executive covenants that Executive shall not employ the trade secrets
or proprietary information of any other person in connection with Executive’s
employment by the Company without such person’s authorization.

 

8

--------------------------------------------------------------------------------


 

5.6                               Forfeiture of Outstanding Equity Awards;
“Clawback” Policies.  The provisions of Section 4 notwithstanding, if Executive
willfully and materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or
5.8, all options to purchase common stock, restricted stock units and other
equity-based awards granted by the Company or any of its affiliates (whether
prior to, contemporaneous with, or subsequent to the date hereof) and held by
Executive or a transferee of Executive shall be immediately forfeited and
cancelled.  Executive acknowledges and agrees that, notwithstanding anything
contained in this Agreement or any other agreement, plan or program, any
incentive-based compensation or benefits contemplated under this Agreement
(including Incentive Compensation and equity-based awards) shall be subject to
recovery by the Company under any compensation recovery or “clawback” policy,
generally applicable to senior executives of the Company, that the Company may
adopt from time to time, including any policy which the Company may be required
to adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed.

 

5.7                               Enforcement.  Executive acknowledges and
agrees that, by virtue of Executive’s position, services and access to and use
of confidential records and proprietary information, any violation by Executive
of any of the undertakings contained in this Section 5 would cause the Company
immediate, substantial and irreparable injury for which it has no adequate
remedy at law.  Accordingly, Executive agrees and consents to the entry of an
injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5.  Executive waives posting of any bond otherwise necessary to
secure such injunction or other equitable relief.  Rights and remedies provided
for in this Section 5 are cumulative and shall be in addition to rights and
remedies otherwise available to the parties hereunder or under any other
agreement or applicable law.

 

5.8                               Cooperation with Regard to Litigation.
 Executive agrees to cooperate reasonably with the Company, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), by being available to testify on behalf of the Company in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative. 
In addition, except to the extent that Executive has or intends to assert in
good faith an interest or position adverse to or inconsistent with the interest
or position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable expenses actually incurred in connection with Executive’s cooperation
and assistance including reasonable fees and disbursements of counsel, if any,
chosen by Executive if Executive reasonably determines in good faith, on the
advice of counsel, that the Company’s counsel may not ethically represent
Executive in connection with such action, suit or proceeding due to actual or
potential conflicts of interests.

 

5.9                               Survival.  The provisions of this Section 5
shall survive the termination of the Term and any termination or expiration of
this Agreement.

 

5.10                        Company.  For purposes of this Section 5, references
to the “Company” shall include the Company and each subsidiary and/or affiliate
of the Company (and each of their respective joint ventures and equity method
investees).

 

6.                                      Code of Conduct.  Executive acknowledges
that he has read the Company’s Code of Business Conduct and agrees to abide by
such Code of Business Conduct, as amended or supplemented from time to time, and
other policies applicable to employees and executives of the Company.

 

9

--------------------------------------------------------------------------------


 

7.                                      Indemnification.  The Company shall
indemnify Executive to the full extent permitted under the Company’s Certificate
of Incorporation or By-Laws and pursuant to any other agreements or policies in
effect from time to time in connection with any action, suit or proceeding to
which Executive may be made a party by reason of Executive being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company.

 

8.                                      Assignability; Binding Effect.  Neither
this Agreement nor the rights or obligations hereunder of the parties shall be
transferable or assignable by Executive, except in accordance with the laws of
descent and distribution and as specified below.  The Company may assign this
Agreement and the Company’s rights and obligations hereunder to any affiliate of
the Company, provided that upon any such assignment the Company shall remain
liable for the obligations to Executive hereunder.  This Agreement shall be
binding upon and inure to the benefit of Executive, Executive’s heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

 

9.                                      Complete Understanding; Amendment;
Waiver.  This Agreement constitutes the complete understanding between the
parties with respect to the employment of Executive and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof, including, without limitation, the
Prior Employment Agreement, and no statement, representation, warranty or
covenant has been made by either party with respect thereto except as expressly
set forth herein.  Except as contemplated by Section 3(e), this Agreement shall
not be modified, amended or terminated except by a written instrument signed by
each of the parties.  Any waiver of any term or provision hereof, or of the
application of any such term or provision to any circumstances, shall be in
writing signed by the party charged with giving such waiver.  Waiver by either
party of any breach hereunder by the other party shall not operate as a waiver
of any other breach, whether similar to or different from the breach waived.  No
delay by either party in the exercise of any rights or remedies shall operate as
a waiver thereof, and no single or partial exercise by either party of any such
right or remedy shall preclude other or further exercise thereof.

 

10.                               Severability.  If any provision of this
Agreement or the application of any such provision to any person or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law.  If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties agree that the court
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. 
The parties recognize that if, in any judicial proceeding, a court shall refuse
to enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced.  In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties agree that
such covenants will remain in full force and effect, first, for the greatest
time period, and second, in the greatest geographical area that would not render
them unenforceable.

 

11.                               Survivability.  The provisions of this
Agreement which by their terms call for performance subsequent to termination of
Executive’s employment hereunder, or of this Agreement, shall so survive such
termination, whether or not such provisions expressly state that they shall so
survive.

 

10

--------------------------------------------------------------------------------


 

12.                               Governing Law; Arbitration.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be wholly performed within that State,
without regard to its conflict of laws provisions.

 

(b)                                 Arbitration.

 

(i)                                     Executive and the Company agree that,
except for claims for workers’ compensation, unemployment compensation, and any
other claim that is non-arbitrable under applicable law, final and binding
arbitration shall be the exclusive forum for any dispute or controversy between
them, including, without limitation, disputes arising under or in connection
with this Agreement, Executive’s employment, and/or termination of employment,
with the Company; provided, however, that the Company shall be entitled to
commence an action in any court of competent jurisdiction for injunctive relief
in connection with any alleged actual or threatened violation of any provision
of Section 5.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering such judgment or seeking
injunctive relief with regard to Section 5, the Company and Executive hereby
consent to the jurisdiction of any or all of the following courts: (i) the
United States District Court for the Southern District of New York; (ii) the
Supreme Court of New York County, New York; or (iii) any other court having
jurisdiction; provided that damages for any alleged violation of Section 5, as
well as any claim, counterclaim or cross-claim brought by Executive or any
third-party in response to, or in connection with any court action commenced by
the Company seeking said injunctive relief shall remain exclusively subject to
final and binding arbitration as provided for herein.  The Company and Executive
hereby waive, to the fullest extent permitted by applicable law, any objection
which either may now or hereafter have to such jurisdiction, venue and any
defense of inconvenient forum.  Thus, except for the claims carved out above,
this Agreement includes all common-law and statutory claims (whether arising
under federal state or local law), including, but not limited to, any claim for
breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful
termination, and gender, age, national origin, sexual orientation, marital
status, disability, or any other protected status.

 

Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in New York, New York
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise.  Executive understands that he is giving up no
substantive rights, and this Agreement simply governs forum.  The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs.  Executive shall not be required to pay any fee or cost
that he would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.

 

EXECUTIVE INITIALS: [DLK]

 

COMPANY INITIALS: [PAM]

 

(c)                                  WAIVER OF JURY TRIAL.  BY SIGNING THIS
AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL
AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND

 

11

--------------------------------------------------------------------------------


 

VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS
ARBITRATION PROVISION.

 

13.                               Titles and Captions.  All paragraph titles or
captions in this Agreement are for convenience only and in no way define, limit,
extend or describe the scope or intent of any provision hereof.

 

14.                               Joint Drafting.  In recognition of the fact
that the parties had an equal opportunity to negotiate the language of, and
draft, this Agreement, the parties acknowledge and agree that there is no single
drafter of this Agreement and, therefore, the general rule that ambiguities are
to be construed against the drafter is, and shall be, inapplicable.  If any
language in this Agreement is found or claimed to be ambiguous, each party shall
have the same opportunity to present evidence as to the actual intent of the
parties with respect to any such ambiguous language without any inference or
presumption being drawn against any party hereto.

 

15.                               Notices.  All notices and other communications
to be given or to otherwise be made to any party to this Agreement shall be
deemed to be sufficient if contained in a written instrument delivered in person
or duly sent by certified mail or by a recognized national courier service,
postage or charges prepaid, (a) to Scientific Games International, Inc., c/o
Scientific Games Corporation, Attn: Legal Department, at 750 Lexington Avenue,
25th Floor, New York, NY 10022, (b) to Executive, at the last address shown in
the Company’s records, or (c) to such other replacement address as may be
designated in writing by the addressee to the addressor.

 

16.                               Interpretation.  When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation,” unless the context otherwise indicates.  When
a reference in this Agreement is made to a “party” or “parties,” such reference
shall be to a party or parties to this Agreement unless otherwise indicated or
the context requires otherwise.  Unless the context requires otherwise, (a) the
terms “hereof,” “herein,” “hereby,” “hereto”, “hereunder” and derivative or
similar words in this Agreement refer to this entire Agreement, (b) the word
“or” is disjunctive but not exclusive and (c) words in this Agreement using the
singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders.  References in this Agreement to “dollars” or “$” are to U.S.
dollars.  When a reference is made in this Agreement to a law, statute or
legislation, such reference shall be to such law, statute or legislation as it
may be amended, modified, extended or re-enacted from time to time (including
any successor law, statute or legislation) and shall include any regulations
promulgated thereunder from time to time.  The headings used herein are for
reference only and shall not affect the construction of this Agreement.

 

[remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Peter A. Mani

 

Name:

Peter A. Mani

 

Title:

Vice President and Chief Human Resources Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ David L. Kennedy

 

Name:  David L. Kennedy

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Inventions

 

None

 

14

--------------------------------------------------------------------------------